DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Response to Amendment
Applicant’s amendments to the claims, filed 10/12/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 10/12/2022 have been fully considered but Applicant’s amendments have not addressed the 35 U.S.C. §112 (b) issues as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-6, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1 recites “wherein the second voltage value is consecutive with the first voltage value according to the sampling frequency”.  However it is not clear what consecutive means in this context.  Is the value of the second voltage and first voltage supposed to be consecutive?  How is the sampling frequency controlling the voltage values such that they are consecutive?  	Claim 1 recites 	“if the absolute value of the difference between the voltage value stored in memory location L(i) and the voltage value stored in memory location L(i+1) is less than the pulse baseline difference threshold value and i+ 1 = n, then calculating an average value of the voltage values stored in memory locations L1 to Ln, storing the average value in memory as the current pulse baseline value, shifting the voltage values stored in memory locations L(2) to L(n) to memory locations L(l) to L(n-1), and repeating (ii) starting at step (c),”	However it is not clear what is being claimed since for a simple example, where i-1 and n=2 and the absolute value of the difference between L(1) and  L(2) is less than the threshold, then the value of L(2) becomes the value of L(1) and the process repeats (ii) at step (c).  When this happens the absolute value of the difference between the new L(1) and L(2) would be zero and assuming that the threshold is a positive number this process would continue endlessly.  This process would be an infinite loop and it is not clear what purpose this achieves and the rest of the claims are never reached and is therefore indefinite.	Claim 1 recites 	“if the absolute value of the difference between the voltage value stored in memory location L(i) and the voltage value stored in memory location L(i+ 1) is greater than the pulse baseline difference threshold value, repeating (ii) starting at step (a); and	When this condition is reached, the claims state “repeating (ii) at step (a).  However nothing has changed and therefore the same condition would be reached and the claims direct the process to repeat infinitely and is therefore indefinite.	Claim 1 recites 	if the absolute value of the difference between….
	if the absolute value of the difference between…
	if the absolute value of the difference between…	However this limitation does not seem to have a purpose since there does not seem to be a result associated with such conditions.  Moreover such conditions are not necessarily required and it is confusing why such if statements are stated.  An explanation would be appreciated.	Claims 4 and 5 recite “according to claim 3”.  However there is no claim 3 so the limitation is not clear.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.	Examiner suggest scheduling an interview with the Examiner to discuss the invention and possible amendments to address the issues above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Huang (US 2009/0018799 A1) teaches a baseline extracting unit  to which sample data are input and configured to sort N samples of data in a sampling sequence. A phase compensating unit (514) with a width of M outputs another sample data according to a first-in-first-out (FIFO) sequence, where width is equal to number of samples divided by two.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863